       Case 1:20-cv-01204-GLS-ATB Document 5 Filed 10/06/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

SHERRY RUSSELL,
                                                   Case No. 1:20-cv-1204-GSL-ATB
                      Plaintiff,
                                                   ECF Case
       vs.
                                                   NOTICE OF APPEARANCE
HEALTHALLIANCE HOSPITAL
BROADWAY CAMPUS, CIOX HEALTH,
LLC.

                      Defendants.


       PLEASE TAKE NOTICE that the undersigned respectfully enters his appearance as

counsel of record in the above-captioned action for Ciox Health, LLC and requests that all

subsequent papers be served upon him at the address indicated below.



       Dated: New York, New York
              October 6, 2020                    /s/ Jay P. Lefkowitz P.C.
                                                 Jay P. Lefkowitz P.C.
                                                 N.D.N.Y. Bar Roll No. 701334
                                                 Kirkland & Ellis LLP
                                                 601 Lexington Avenue
                                                 New York, NY 10022
                                                 Telephone: (202) 389-3058
                                                 Facsimile: (212) 446-4900
                                                 lefkowitz@kirkland.com


                                                 Counsel for Ciox Health, LLC.
